FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


JOSEPH A. KENNEDY,                         No. 20-35222
            Plaintiff-Appellant,
                                          D.C. No.
               v.                    3:16-cv-05694-RBL

BREMERTON SCHOOL DISTRICT,
         Defendant-Appellee.                 ORDER

   On Remand from the United States Supreme Court

                    Filed August 8, 2022

Before: DOROTHY W. NELSON, MILAN D. SMITH,
   JR., and MORGAN CHRISTEN, Circuit Judges.

                           Order
2      KENNEDY V. BREMERTON SCHOOL DISTRICT

                         ORDER

    On June 27, 2022, the Supreme Court issued its opinion
in this case, reversing our prior judgment in Kennedy v.
Bremerton Sch. Dist., 991 F.3d 1004 (9th Cir. 2021). See
Kennedy v. Bremerton Sch. Dist., 142 S. Ct. 2407 (2022).
Therefore, we VACATE the district court’s grant of
summary judgment in favor of defendant and REMAND for
further proceedings consistent with the Supreme Court’s
opinion. This order shall act as and for the mandate of this
court.

    IT IS SO ORDERED.